         Case 3:19-cv-00885-KAD Document 31 Filed 09/23/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

WILLIAM BEVACQUA,                           :            CIVIL CASE NO.
      Plaintiff,                            :            3:19-cv-00885-KAD
                                            :
VS.                                         :
                                            :
ACTION FOR BRIDGEPORT                       :
COMMUNITY DEVELOPMENT, INC.                 :
     Defendant.                             :            SEPTEMBER 23, 2020

                       STIPULATION OF DISMISSAL
        WITH PREJUDICE AND WITHOUT ATTORNEYS’ FEES AND COSTS

      Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff,
WILLIAM BEVACQUA, and Defendant, ACTION FOR BRIDGEPORT COMMUNITY
DEVELOPMENT, INC, hereby stipulate and agree that the above captioned action shall
be dismissed with prejudice and without costs or attorney fees to any party.

Willinger, Willinger & Bucci, P.C.          BARCLAY DAMON, LLP
Attorneys for Plaintiff,                    Attorneys for Defendant,


By:/s/ Thomas W. Bucci                      By: /s/ Elizabeth K. Acee
       Thomas W. Bucci (ct07805)            Elizabeth K. Acee (ct)
       Willinger, Willinger & Bucci, P.C.   BARCLAY DAMON, LLP
       1000 Bridgeport Ave., Ste. 501       545 Long Wharf Drive
       Shelton, CT 06484                    9th Floor
       Tel: 203-366-3939                    New Haven, CT 06511
       Fax: 475-269-2907                    Tel: 203-672-2659
       Email: tbucci@wwblaw.com             Fax: 203-654-3260
                                            EAcee@barclaydamon.com



       Dated: September 23, 2020            Dated: September 23, 2020




                                                1
         Case 3:19-cv-00885-KAD Document 31 Filed 09/23/20 Page 2 of 2




                                    Certificate of Service

       I hereby certify that on September 10, 2020, a copy of foregoing Stipulation

of Dismissal was filed electronically and served on anyone unable to accept

electronic filing. Notice of this filing will be sent by e-mail to all parties by operation

of the Court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access

this filing through the Court’s CM/ECF System.

                                     THE PLAINTIFF – WILLIAM BEVACQUA

                                     By /s/Thomas W. Bucci
                                     Thomas W. Bucci
                                     Fed Bar # ct07805
                                     Attorney for Plaintiff
                                     WILLINGER, WILLINGER & BUCCI, P.C.
                                     1000 Bridgeport Avenue, Suite 501
                                     Shelton, CT 06484
                                     Tel: 203-366-3939
                                     Fax: 475-269-2907
                                     Email: tbucci@wwblaw.com




                                                2
